
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(a)(30)


SEVERANCE COMPENSATION AGREEMENT


        This Agreement is effective as of the date it is signed by both
AQUILA, INC., a Delaware corporation (the "Company"), and Christopher M. Reitz
("Executive").

        WHEREAS, the Company's Board of Directors has determined that it is
appropriate to reinforce and encourage the continued attention and dedication of
members of the Company's management, including Executive, to their assigned
duties without distraction in potentially disturbing circumstances arising from
the possibility of a Change of Control; and

        WHEREAS, this Agreement sets forth the severance compensation to which
Executive will be entitled upon certain conditions if Executive's employment
with the Company terminates following a Change of Control.

        NOW, THEREFORE, IN CONSIDERATION of the mutual premises, covenants and
agreements set forth below, it is hereby agreed as follows:

        1.    Term.    This Agreement shall terminate, except to the extent that
any obligation of the Company hereunder remains unpaid as of such time, upon the
earliest of: (i) two (2) years from the date hereof if a Change in Control has
not occurred within such 2-year period; provided that the term of this Agreement
shall be automatically extended for an additional month upon each monthly
anniversary of the date hereof until a party provides notice to the other party
prior to the end of any month that such automatic extension shall cease, in
which case this Agreement shall terminate at the end of the then existing 2-year
term; (ii) the termination of Executive's employment for any reason, including
by reason of death, Disability or Retirement, prior to a Change of Control;
(iii) the termination of Executive's employment for Cause following a Change of
Control; (iv) the termination of Executive's employment for any reason other
than for Good Reason following a Change of Control; or (v) two (2) years from
the date of a Change in Control.

        2.    Severance upon Termination of Employment.    

        (a)    Events Giving Rise to Benefits.    Executive shall be entitled to
payments and other benefits as set forth in Sections 2(b) and 2(c) if within two
(2) years following a Change in Control, the Company shall terminate Executive's
employment other than for Disability, Retirement, or Cause, or, within such
2-year period, Executive shall terminate his or her employment for Good Reason.
Except as specifically provided in this Section 2, Executive shall have no right
to receive compensation under this Agreement. Termination of employment due to
death shall not give rise to any rights to compensation under this Agreement.

        (b)    Severance Pay.    The Company shall pay a lump sum cash amount,
no later than the fifth (5th) business day following Executive's Date of
Termination, equal 2 times the sum of A plus B, where

        "A" equals Executive's annual base salary (including all amounts of such
salary that are deferred under any qualified and non-qualified plans of the
Company) determined at the greater of the rate in effect as of the date of such
termination or the highest rate in effect at any time during the 90 day period
prior to the Change of Control; and

        "B" equals Executive's target annual incentive opportunity for the
calendar year in which such Change in Control occurs, or if greater, the average
(50th percentile) target annual incentive opportunity for a select group of
comparable companies as determined by an independent consulting firm selected by
the Board of Directors of the Company.

--------------------------------------------------------------------------------






        (c)    Other Benefits.    In addition to compensation set forth in
Section 2(b) hereof, and subject to the provisions and limitations set forth
below, Executive shall be entitled to the following benefits:

          (i)  Commencing on the Date of Termination and continuing for a period
of three (3) months thereafter, Executive may exercise all stock options granted
to Executive pursuant to the Company's equity incentive plan(s). Such stock
options shall be exercisable whether or not: (i) a period of one year has
elapsed from the date of grant to the date of exercise; or (ii) any installment
exercise terms as stipulated in any agreement issued under such plan(s) have
been satisfied. However, in no event shall Executive exercise any stock option
after the expiration of the option period as stipulated in an agreement issued
under such plan(s).

         (ii)  Effective as of the Date of Termination, any restrictions
relating to stock awards granted under the Company's equity incentive plan(s)
shall lapse.

        (iii)  No later than the fifth (5th) business day following Executive's
Date of Termination, Executive shall receive a lump sum cash amount equal to
Executive's target annual and long-term incentive opportunity for the incentive
period in which Executive's employment terminates times a fraction, the
numerator of which is the number of days in such incentive period ending on the
Date of Termination and the denominator of which is the total number of days in
such incentive period.

        (iv)  Effective as of the Date of Termination and continuing for a
period of three years after the Date of Termination, the Company will provide
Executive with health insurance coverage at the same cost to Executive and at
materially the same level of coverage for Executive as the coverage in effect
immediately prior to the Date of Termination. The Company shall, at its option,
contribute amounts it is required to contribute on behalf of Executive pursuant
to this paragraph either to: (A) plans maintained for the Company's employees;
or (B) private insurance plans. The health insurance continuation benefits paid
for hereunder shall be deemed to be a part of Executive's COBRA coverage. All
such health benefits shall be in addition to any other benefits relating to
health or medical care benefits that are available under the Company's policies
to Executive following termination of employment; provided, however, that in the
event Executive becomes covered under substitute health plans of another
employer with materially the same level of coverage as that provided by the
Company during this period, subject to the applicable requirement of COBRA, the
Company will no longer provide health coverage under this paragraph.

         (v)  Effective as of the Date of Termination, Executive shall be
entitled to the services of a national executive outplacement firm, the
aggregate cost to the Company of which shall not exceed the outplacement
benefits comparable to the Aquila Workforce Transition Plan that is in effect as
of the date of termination.

        (vi)  Effective as of the Date of Termination, Executive shall be
entitled to three (3) years of additional credit for both age and service under
the Company's tax-qualified and non-qualified pension plans (specifically
excluding any account-based plan such as a 401(k) or profit sharing plan);
provided that if applicable provisions of the Internal Revenue Code prevent
payment in respect of such credit under the Company's tax-qualified pension
plan, such payments shall be made under the Company's non-qualified pension
plan.

        3.    Tax Reimbursement.    

        (a)    Gross-Up Payment.    Notwithstanding Anything in this Agreement
to the contrary, in the event it shall be determined that any payment or
distribution to or for the benefit of Executive whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement (other than
any payment under this Section 3) or otherwise would be subject to the excise
tax

2

--------------------------------------------------------------------------------



imposed by Section 4999 of the Internal Revenue Code of 1986 (the "Code") or a
similar section (such payment, a "Change in Control Payment" and such excise tax
on all such Change in Control Payments, together with any interest and penalties
thereon, collectively the "Excise Tax"), then Executive shall be entitled to
receive an additional payment (a "Gross-Up Payment") in an amount determined by
the Accounting Firm such that after payment by Executive of any tax thereon,
Executive retains an amount of the Gross-Up Payment equal to the amount of the
Excise Tax; provided, however, that if the aggregate value (as determined under
Section 280G of the Code) of such Change in Control Payments is less than 110%
of the product of "3 times" the Executive's "base amount" (as defined in
Section 280G(b)(3) of the Code) (such product, the "Golden Parachute
Threshold"), then Executive shall not be entitled to any Gross-Up Payment and,
instead, the Change in Control Payments shall be reduced so that their aggregate
value (as so determined) is equal to $1.00 less than the Golden Parachute
Threshold.

        For purposes of this Section 3, Executive's applicable Federal, state
and local taxes shall be computed at the maximum marginal rates, taking into
account the effect of any loss of personal exemptions resulting from receipt of
the Gross-Up Payment.

        (b)    Determinations.    All determinations required to be made under
this Section 3, including whether a Gross-Up Payment is required under
Section 3(a), and the assumptions to be used in determining the Gross-Up
Payment, shall be made by such accounting firm as the Company may designate in
writing prior to a Change in Control (the "Accounting Firm"), which shall
provide detailed supporting calculations both to the Company and Executive
within thirty (30) business days of the receipt of notice from Executive that
there has been a Change in Control, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the Person effecting the Change in Control or is otherwise
unavailable, Executive may appoint another nationally recognized accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

        (c)    Subsequent Redeterminations.    Unless requested otherwise by the
Company, Executive agrees to use reasonable efforts to contest in good faith any
subsequent determination by the Internal Revenue Service that Executive owes an
amount of Excise Tax greater than the amount determined pursuant to
Section 3(b), provided that Executive shall be entitled to reimbursement by the
Company of all fees and expenses reasonably incurred by Executive in contesting
such determination. In the event the Internal Revenue Service or any court of
competent jurisdiction determines that Executive owes an amount of Excise Tax
that is either greater or less than the amount previously taken into account and
paid under this Section 3, the Company shall promptly reimburse Executive, or
Executive shall promptly reimburse the Company, as the case may be, the amount
of such excess or shortfall. In the case of any payment that the Company is
required to make to Executive pursuant to the preceding sentence (a "Later
Payment"), the Company shall also reimburse Executive an additional amount such
that after payment by Executive of all of Executive's applicable Federal, state
and local taxes, including any interest and penalties assessed by any taxing
authority, on such additional amount, Executive will retain an amount equal to
the total of Executive's applicable Federal, state and local taxes, including
any interest and penalties assessed by any taxing authority, arising due to the
Later Payment. In the case of any reimbursement of Excise Tax that Executive is
required to make to the Company pursuant to the second sentence of this
Section 3(c), Executive shall also reimburse the Company at the amount of any
additional payment received by Executive from the Company in respect of
applicable Federal, state and local taxes on such repaid Excise Tax, to the
extent Executive is entitled to a refund of (or has not yet paid) such Federal,
state or local taxes.

3

--------------------------------------------------------------------------------






        4.    Definitions.    As used in this Agreement, the following
capitalized terms shall have the meaning set forth below:

        (a)   "Beneficial Owner" shall have the meaning set forth in Rule 13d-3
under the Exchange Act.

        (b)   "Benefit Plans" means any employee benefit plan or arrangement
providing retirement benefits or any health, life, disability or similar welfare
insurance. Executive perquisites are specifically excluded from this definition.

        (c)   "Cause" means:

          (i)  The willful and continued failure by Executive to substantially
perform his or her duties of employment with Company other than any such failure
resulting from Executive's incapacity due to physical or mental illness, unless
Executive uses reasonable efforts to correct such failure within a reasonable
time after demand for substantial performance is delivered by the Company that
specifically identifies the manner in which the Company believes Executive has
not substantially performed his or her duties;

         (ii)  The willful misconduct by Executive which materially injures the
Company monetarily or otherwise; or

        (iii)  Conviction of, or entry of a plea of nolo contendere with regard
to, any felony or any crime involving moral turpitude or dishonesty of or by
Executive. For purposes of this paragraph, no act, or failure to act, on
Executive's part shall be considered "willful" unless done, or omitted to be
done, by him or her not in good faith and without reasonable belief that his or
her action or omission was in, or not opposed to, the best interests of the
Company.

        (d)   "Change in Control" means and shall be deemed to have occurred
upon the occurrence of any of the following events:

          (i)  Any Person is or becomes the Beneficial Owner, directly or
indirectly, of 20% or more of the Voting Securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its affiliates, other than in connection
with the acquisition by the Company or its affiliates of a business) unless such
Person becomes a Beneficial Owner of 20% or more of the Voting Securities of the
Company as a result of an acquisition of Voting Securities by the Company which,
after reducing the Voting Securities outstanding, increases the proportionate
Voting Securities of the Company beneficially owned by such Person to 20% or
more by reason of such Voting Securities acquisition by the Company; provided,
however, if a Person shall become the Beneficial Owner of 20% or more of the
combined voting power of the Voting Securities of the Company then outstanding
by reason of such Voting Securities acquisition by the Company and shall
thereafter become the Beneficial Owner of any additional Voting Securities of
the Company which causes the proportionate voting power of Voting Securities
beneficially owned by such Person to increase to more than 20% of the combined
voting power of the Voting Securities of the Company then outstanding, such
Person shall, upon becoming the Beneficial Owner of such additional Voting
Securities, be deemed to have become the Beneficial Owner of 20% or more of the
combined voting power of the Voting Securities of the Company then outstanding
other than solely as a result of such Voting Securities acquisition by the
Company;

         (ii)  During any period of 36 consecutive months (not including any
period prior to the effective date of this Agreement), individuals who at the
beginning of such period constitute the Board of Directors of the Company (and
any new director, whose election by the board or

4

--------------------------------------------------------------------------------






nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was so approved), cease for any reason to constitute a majority of
directors then constituting the Board of Directors of the Company;

        (iii)  A reorganization, merger or consolidation of the Company is
consummated, in each case, unless, immediately following such reorganization,
merger or consolidation, (i) more than 50% of, respectively, the then
outstanding shares of Voting Securities of the corporation resulting from such
reorganization, merger or consolidation is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the Beneficial Owners of the Voting Securities of the Company outstanding
immediately prior to such reorganization, merger or consolidation, (ii) no
Person (but excluding for this purpose any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 20% or more of the voting power of the outstanding Voting Securities
of the Company) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of Voting Securities of the
corporation resulting from such reorganization, merger or consolidation, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Board of Directors of the Company at the time of the execution of
the initial agreement providing for such reorganization, merger or
consolidation; or

        (iv)  The stockholders of the Company approve (i) a complete liquidation
or dissolution of the Company or (ii) the sale or other disposition of more than
50% of all of the assets of the Company, other than to any corporation with
respect to which, immediately following such sale or other disposition, (A) more
than 50% of, respectively, the then outstanding shares of Voting Securities of
such corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the Beneficial Owners
of the Voting Securities of the Company outstanding immediately prior to such
sale or other disposition of assets, (B) no Person (but excluding for this
purpose any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 20% or more of the voting power of the
outstanding Voting Securities of the Company) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of Voting
Securities of such corporation and (C) at least a majority of the members of the
board of directors of such corporation were members of the Board of Directors of
the Company at the time of the execution of the initial agreement or action of
the board providing for such sale or other disposition of assets of the Company.

        Notwithstanding the foregoing, in no event shall a "Change in Control"
be deemed to have occurred if: (1) there is consummated any transaction or
series of integrated transactions immediately following which the record holders
of the Voting Securities of the Company immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions; or
(2) Executive is part of a "group," within the meaning of Section 13(d)(3) of
the Exchange Act as in effect of the effective date of this Agreement, which
consummates the Change in Control transaction; or (3) any required regulatory
approval of a transaction giving rise to a Change in Control has not been
obtained. In addition, for purposes of the definition of "Change in Control," a
Person engaged in business as an underwriter of securities shall not be deemed
to be the Beneficial Owner of any securities acquired through such Person's
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.

5

--------------------------------------------------------------------------------



        (e)   "Company" means Aquila, Inc. and any successor or assign to its
business and/or assets which executes and delivers the agreement provided by
this Agreement or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

        (f)    "Date of Termination" means (i) if this Agreement is terminated
by Executive for Good Reason, the date Executive delivers notice of such
termination to the Company; (ii) if Executive's employment is terminated by the
Company for Disability, 30 days after Notice of Termination is given to
Executive (provided that Executive shall not have offered to return and is able
to return to the performance of Executive's duties on a full-time basis during
such 30-day period); or (iii) if Executive's employment is terminated by the
Company for any other reason, the date on which a Notice of Termination is
given.

        (g)   "Disability" means Executive's incapacity due to physical or
mental illness which shall have caused Executive to have been absent from his or
her duties with the Company on a full-time basis for six months and Executive
shall not have returned to the full-time performance of Executive's duties
within 30 days after written Notice of Termination has been given by the
Company.

        (h)   "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        (i)    "Good Reason" means any of the following if the same shall occur,
without Executive's express written consent, within two (2) years after a Change
in Control:

          (i)  the assignment to Executive of duties materially inconsistent
with Executive's position, duties, responsibilities and status with the Company
immediately prior to the Change in Control, or a material adverse change in
Executive's titles or reporting relationships as in effect immediately prior to
the Change in Control, or any removal of Executive from or any failure to
reelect Executive to any of such positions;

         (ii)  a reduction in Executive's base salary as in effect on the date
hereof or as the same may be increased from time to time during the term of this
Agreement;

        (iii)  any failure by the Company to continue in effect any Benefit Plan
enjoyed by Executive at the time of the Change in Control (or plans or
arrangements or other benefits providing him or her with substantially similar
or better benefits, taken in the aggregate), or the taking of any action by the
Company, which would adversely affect Executive's participation in or materially
reduce Executive's benefits under any such Benefit Plans, taken in the
aggregate;

        (iv)  any failure by the Company to continue in effect any Incentive
Plan in which Executive was participating at the time of the Change in Control
(or plans or arrangements providing him or her with substantially similar or
better benefits, taken in the aggregate), or the taking of any action by the
Company which would adversely affect Executive's participation in any such
Incentive Plan or reduce Executive's benefits under any such Incentive Plan,
expressed as a percentage of his or her base salary, by more than 10 percentage
points in any fiscal year as compared to the immediately preceding fiscal year;

         (v)  any failure by the Company to continue in effect any Securities
Plan in which Executive was participating at the time of the Change in Control
(or plans or arrangements providing him or her with substantially similar or
better benefits, taken in the aggregate) or the taking of any action by the
Company which would adversely affect Executive's participation in or materially
reduce Executive's benefits under any such Securities Plan;

        (vi)  any requirement that Executive relocate more than 50 miles from
the area in which Executive performed Executive's duties prior to the Change in
Control, except for required

6

--------------------------------------------------------------------------------






travel by Executive on the Company's business to an extent substantially
consistent with Executive's business travel obligations at the time of the
Change in Control;

        (vi)  any material breach by the Company of any provision of this
Agreement;

       (vii)  any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company; or

      (viii)  any purported termination of Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of this
Agreement.

        (l)    "Incentive Plan" means any annual or long term incentive plan or
arrangement, such as a bonus or performance plan.

        (m)  "Notice of Termination" means a written notice which indicates the
specific termination provisions in this Agreement relied upon and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment. For purposes of this Agreement,
no such purported termination shall be effective without such Notice of
Termination.

        (n)   "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Section 13(d) and 14(d) thereof, except
that such terms shall not include (i) the Company or any of its affiliates (as
defined in Rule 12b-2 promulgated under the Exchange Act), (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

        (o)   "Retirement" means the termination by the Company or Executive of
Executive's employment based on Executive having retired pursuant to the then
existing retirement plan of the Company at or after age 65 or by any agreement
between the Company and Executive, or by any generally applicable retirement
policy of the Company.

        (p)   "Securities Plan" means any plan or arrangement providing
participants the opportunity to receive securities of the Company, including
without limitation stock options, stock appreciation rights, restricted stock.

        (q)   "Voting Securities" means with respect to any corporation, the
common stock and other securities of the corporation entitled to vote generally
in the election of the board of directors of the corporation.

        5.    Notice of Termination.    Any termination of Executive's
employment for any reason shall be effected pursuant to a Notice of Termination
conforming to the requirements of this section.

        6.    No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights.    

        (a)   Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another employer after the Date of Termination, or otherwise.

        (b)   The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish Executive's existing rights, or rights which would accrue solely as a
result of the passage of time, under any Benefit Plan, Incentive Plan or
Securities Plan, employment agreement or other contract, plan or arrangement.

7

--------------------------------------------------------------------------------






        7.    Successor to the Company.    

        (a)   The Company will require any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to Executive, expressly, absolutely
and unconditionally to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. Any failure of the Company
to obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle
Executive to terminate Executive's employment for Good Reason.

        (b)   This Agreement shall inure to the benefit of and be enforceable by
Executive's personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts are still payable to him or her hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive's devisee, legatee, or other designee, or if there
be no such designee, to Executive's estate. The services to be provided by
Executive to the Company under this Agreement are personal and are not delegable
or assignable.

        8.    Notice.    For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid, as
follows:

If to the Company:

Aquila, Inc.
20 West Ninth Street
Kansas City, Missouri 64105


ATTN: Corporate Secretary

If to Executive to the address of
Executive on the books of the Company.

        Another address may be used if a party has furnished a different address
to the other party in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

        9.    Sole Agreement.    This Agreement represents the entire agreement
between the parties with respect to the matters contemplated herein. Any earlier
agreement relating to severance compensation between the parties or between
Executive and any affiliate of the Company is hereby terminated and superseded,
and all obligations by either party thereunder shall cease immediately preceding
the commencement of the term of this Agreement and are hereby agreed to be
satisfied in full. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The parties
acknowledge and agree that the severance benefits hereunder are in lieu of the
benefits offered under the Company's Workforce Transition Program (or any
successor severance plan or arrangement) and that Executive shall not be
eligible for any benefits under such program.

        10.    Validity.    The invalidity or unenforceability of any provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

8

--------------------------------------------------------------------------------




        11.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        12.    Legal Fees and Expenses.    The Company shall pay all legal fees
and expenses which Executive reasonably may incur as a result of the Company's
contesting the validity, enforceability or Executive's interpretation of, or
determinations under, this Agreement.

        13.    Confidential Information.    Executive agrees not to disclose
during the term hereof or thereafter any of the Company's confidential or trade
secret information, except as required by law. Executive recognizes that
Executive shall be employed in a sensitive position in which, as a result of a
relationship of trust and confidence, Executive will have access to trade
secrets and other highly confidential and sensitive information. Executive
further recognizes that the knowledge and informed acquired by Executive
concerning the Company's materials regarding employer/employee contracts,
customers, pricing schedules, advertising and interviewing techniques, manuals,
systems, procedures and forms represent the most vital part of the Company's
business and constitute by their very nature, trade secrets and confidential
knowledge and information. Executive hereby stipulates and agrees that all such
information and materials shall be considered trade secrets and confidential
information. If it is at any time determined that any of the information or
materials identified in this Section are, in whole or in part, not entitled to
protection as trade secrets, they shall nevertheless be considered and treated
as confidential information in the same manner as trade secrets, to the maximum
extent permitted by law. Executive further agrees that all such trade secrets or
other confidential information, and any copy, extract or summary thereof,
whether originated or prepared by or for Executive or otherwise coming into
Executive's knowledge, possession, custody, or control, shall be and remain the
exclusive property of the Company.

        14.    Withholding.    The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

        15.    Arbitration.    Any claim or controversy arising out of or
relating to this Agreement or any breach thereof shall be settled by
arbitration. Any such arbitration shall take place in Kansas City, Missouri, in
accordance with the rules of the American Arbitration Association. Any award
rendered shall be final and conclusive upon the parties and judgment therein may
be entered in the highest court of the forum, state or federal, having
jurisdiction.

        16.    Attachment.    Except as required by law, the right to receive
payments under this Agreement shall not be subject to anticipation, sale,
encumbrance, charge, levy, or similar process or assignment by operation of law.

        17.    Waivers.    Any waiver by a party or any breach of this Agreement
by another party shall not be construed as a continuing waiver or as a consent
to any subsequent breach by the other party. Except as otherwise expressly set
forth herein, no failure on the part of any party hereto to exercise and no
delay in exercising any right, power or remedy hereunder shall operate s a
waiver thereof, nor shall any single or partial exercise of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.

        18.    Headings.    The headings of the sections of this Agreement have
been inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.

        19.    Governing Law.    This Agreement shall be governed and construed
and the legal relationships of the parties determined in accordance with the
laws of the State of Missouri.

9

--------------------------------------------------------------------------------




THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

AQUILA, INC.  
By:
/s/  RICHARD C. GREEN      

--------------------------------------------------------------------------------


 
Date:
August 28, 2006

--------------------------------------------------------------------------------


 
EXECUTIVE
 
By:
/s/  CHRISTOPHER M. REITZ      

--------------------------------------------------------------------------------


 
Date:
August 28, 2006

--------------------------------------------------------------------------------


 

10

--------------------------------------------------------------------------------





QuickLinks


SEVERANCE COMPENSATION AGREEMENT
